
	

115 SRES 336 ATS: Recognizing the seriousness of Polycystic Ovary Syndrome and expressing support for the designation of the month of September 2018 as “Polycystic Ovary Syndrome Awareness Month”. 
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 336
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2017
			Ms. Warren (for herself, Mr. Perdue, Ms. Baldwin, Mr. Blumenthal, Mr. Booker, Mrs. Feinstein, Mr. Isakson, and Mrs. Fischer) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		December 21, 2017Committee discharged; considered, amended, and agreed to with an amended preambleRESOLUTION
		Recognizing  the  seriousness  of  Polycystic  Ovary  Syndrome	and  expressing  support  for  the 
			 designation  of  the  month  of  September  2018  
as Polycystic  Ovary  Syndrome Awareness Month. 
	
	
 Whereas Polycystic Ovary Syndrome (referred to in this preamble as PCOS) is a common health problem among women and girls involving a hormonal imbalance;
 Whereas there is no universal definition of PCOS, but researchers estimate that between 5,000,000 and 10,000,000 women in the United States are affected by PCOS;
 Whereas PCOS can affect women from the onset of puberty and throughout the remainder of their lives;
 Whereas the symptoms of PCOS include infertility, irregular or absent menstrual periods, acne, weight gain, thinning scalp hair, excessive facial and body hair growth, numerous small ovarian cysts, pelvic pain, and mental health problems;
 Whereas women with PCOS have higher rates of psychosocial disorders, including depression, anxiety, bipolar disorder, and eating disorders, and are at greater risk for suicide;
 Whereas adolescents with PCOS often are not diagnosed; Whereas PCOS causes metabolic dysfunction and insulin resistance, and can lead to type 2 diabetes, cardiovascular disease, obstructive sleep apnea, nonalcoholic fatty liver disease, and endometrial cancer at a young adult age;
 Whereas PCOS is the most common cause of female infertility; Whereas PCOS in pregnancy is associated with increased risk of gestational diabetes, preeclampsia, pregnancy-induced hypertension, preterm delivery, cesarean delivery, miscarriage, and fetal and infant death;
 Whereas women with PCOS are at increased risk of developing high blood pressure, high cholesterol, stroke, heart disease—the leading cause of death among women—and have a 4 to 7 times higher risk of experiencing a heart attack compared to women of the same age who do not have PCOS;
 Whereas women with PCOS have a more than 50 percent chance of developing type 2 diabetes or prediabetes before the age of 40;
 Whereas women with PCOS may be at a higher risk for breast cancer and ovarian cancer, and have a 3 times higher risk for developing endometrial cancer, compared to women who do not have PCOS;
 Whereas many women in the United States with PCOS are overweight or have obesity;
 Whereas an estimated 50 percent of women with PCOS are undiagnosed, and many remain undiagnosed until they experience fertility difficulties or develop type 2 diabetes or other cardiometabolic disorders;
 Whereas the costs involved with the diagnosis and management of PCOS to the healthcare system of the United States is over $4,300,000,000 per year during the reproductive years of patients, which does not include the costs associated with treatment of comorbidities;
 Whereas the cause of PCOS is unknown, but researchers have found strong links to significant insulin resistance, which affects up to 70 percent of women with PCOS, and genetic predisposition; and
 Whereas there is no known cure for PCOS: Now, therefore, be it  That the Senate—
 (1)recognizes the seriousness of Polycystic Ovary Syndrome (referred to in this resolving clause as PCOS);
 (2)supports the goals of PCOS Awareness Month—
 (A)to increase awareness of, and education about, PCOS among the general public, women, girls, and healthcare professionals;
 (B)to improve diagnosis and treatment of PCOS; and
 (C)to improve the quality of life and outcomes for women and girls with PCOS;
 (3)recognizes the need for further research, improved treatment and care options, and a cure for PCOS;
 (4)acknowledges the struggles affecting all women and girls residing within the United States who have PCOS; and
 (5)encourages States, territories, and localities to support the goals of PCOS Awareness Month.